DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claim(s) 1,3-6,11-14,16-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al(USPGPUB 2014/0121883)(‘883) in view of Shen(USPGPUB 2017/0046955)(‘955) and Daegeun et al et al(CN 108016435 A).
  -- In considering claim 1, the claimed subject matter that is met by Shen et al(Shen(‘883)) includes:
	1) the sensor to detect surrounding information of a host vehicle is met by the cameras and sensors(158) which are placed at different locations in the vehicle(202), and are configured to provide additional information to the vehicle operator, such as object detection in regions around the vehicle(see: Shen(’883), figures 2-11, sec[0027]);
	2) the transceiver to communicate with a control server to receive space information in a parking lot is met by the wireless network device(154), which communicates with an external parking system(not shown), and receives data from that parking system, the data corresponding to locations of available parking spaces(see: Shen(‘883), sec[0033]);
	3) the display to display a parking situation is met by the LCD display(124), which displays parking situation information to an operator of the vehicle(see: Shen(‘883), sec[0033]);
	4) the controller communicatively connected to the sensor, the transceiver, and the display is met by the controller(148), being communicatively connected to the sensors(158), wireless network device(154), and LCD(124) as seen in figure 1 of Shen(‘883);
	5) the controller configured to:
		i) detect available parking spaces based on a detection result from the sensor and space information from the control server is met by the controller(148) identifying available parking spaces around the vehicle using sensors(158), and as well, the controller(148) receiving data corresponding to locations of available parking spaces from external parking system(see: Shen(‘883), sec[0033]);
		ii) perform autonomous parking by setting apposition selected by a user’s drag operation to a target parking space among the detected available parking spaces displayed on the display is met by the system(100) directing an operator to select a region for parking the vehicle, such that the vehicle operator is prompted to select an individual available parking space(408, Shen(‘883), figure 4), and wherein the operator places a finger in contact with the touchscreen(124) over a vehicle icon(404), and the operator drags the vehicle(404) onto the parking space(408(see: Shen(‘883), sec[0034]).
	- Shen(‘883) does not disclose:
	1) a control server which supplies parking space information to the controller;	2) control the display to display the available parking spaces including one or more available parking spaces detected by the sensor of the host vehicle and one or more available parking spaces detected by the space information received from the control server which are displayed in a different way from each other at the same time on the display.
	Although a server is not specifically shown, Shen(‘883) does teach the use of external parking system(not shown), that is implemented in a parking lot or parking garage, which provides parking space information in the system(see: Shen(‘883), sec[0033]).  This inherently implies that some form of server system would have been necessary in order to allow electronic data to be wirelessly communicated to the controller(148) via the network device(154), such that available parking space data is received and displayed on the touchscreen(124) of the vehicle.
	Use of control servers, which supply parking space information to be transmitted to interested parties is well known.  In related art, Shen(Shen(‘955)) teaches a method and system of locating and managing parking spaces, wherein a central management module(20) comprising a database(21) and a communication module(22), collects parking data within a geographic parking location in real time, and provides that information to drivers that request parking information, and displays the data on a map on an electronic device of the driver of the vehicle(see: Shen(‘955), secs[0041-0044]).
	Since the use of control servers, which provide parking space data to users requesting parking data is well known, as taught by Shen(‘955), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the central management module(20), including database(21) and communication module(22) of Shen(‘955), into the system of Shen(‘883), since Shen(‘883) already teaches that some form of parking management would have been included, so as to provide data to vehicles pertaining to parking space availability(see: Shen(‘883), sec[0033]).  Therefore, implementation of the central management module(20) of Shen(‘955) would have readily provided parking management capabilities which would have enhanced the process of providing up to date/real time parking data to users within the system.
	With regards to the control the display to display the available parking spaces including one or more available parking spaces detected by the sensor of the host vehicle and one or more available parking spaces detected by the space information received from the control server which are displayed in a different way from each other at the same time on the display, use of systems which include this feature is well known.  In related art, Daegeun et al(Daegeun) discloses a vehicle control device which provides vehicle parking space information to a HUD display unit(804).  And wherein a real time image of virtual available parking spaces is output and displays real time shooting of external images of the vehicle, to display the available parking spaces(see: lines 435-449).
	Daegeun goes on to state that the controller(81) outputs the real time image shot by the camera(802) on the display unit(804) at the same time, detecting the real time output image on the present virtual available parking spaces(S12)(see: lines 450-451).  Wherein the controller(801) gets parking space information from a server computer system or memory(140).  The output in real time image shot by the camera, in conjunction with the parking space information from the server computer, meet the claimed subject matter of the parking space information being displayed in a different way, at the same time.
	In view of this, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the controller(801), camera(802), server computer and memory(140) of Daegeun, which displays the parking space information in different ways, at the same time, since this would have provided a highly perceptible means of presenting information to an operator pertaining to available parking spaces.
  -- Claim 3 recites subject matter that is met in claim 1 above, as well as:
	1) the controller being configured to set a target parking space to a position to which the host vehicle icon is moved by the drag operation on the screen displayed on the display is met by the vehicle operator placing a finger in contact with the touchscreen(124), over the vehicle icon(404) and drags the vehicle icon onto a selected parking space(see: Shen(‘883), sec[0034]).
  -- Claim 4 recites subject matter that is met in claim 1 above, as well as:
	1) when a user’s swipe operation is input the controller is configured to display an area moved in the swipe direction from a current position on the display is met by the operator using a swipe gesture(804,808), and thereby causing the controller(148) to cause a graphical representation of the particular camera that the user swiped to be displayed on the display(124)(see: Shen(‘883), sec[0038, 0039]).
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the controller is configured to expand or reduce and display a display area on the display when a user’s pinch operation is input is met by the touchscreen(124) which allows a user to control the zoom of the camera, thereby allowing a user to increase or decrease the level of zoom.  Whereby, a user uses pinching touch gestures(1104,1108), which reduces the level of zoom of he scene around the vehicle as shown on the touchscreen, or uses pulling apart gestures(1004 and 1008), to increase the level of zoom(see: Shen(‘883), sec[0041]).
  -- Claim 6 recites subject matter that is met in claim 1 above, as well as:
	1) the controller is configured to receive parking lot map information from the control server and display the available parking spaces on the parking lot map is met by the controller(148) of Shen(‘883), receiving information from the control system of the parking facility, that reports the status of available parking spaces, so as to provide that information to the controller(148) via the wireless data network, and wherein the LCD panel(124) uses identified positions of the vehicle from the GPS(152), to generate a graphical depiction of the vehicle on the map, in relation to parking spaces in the parking facility(see: Shen(‘883), sec[0046]).
  -- Claim 11 recites subject matter that is met in claim 1 above, as well as:	
	1) the display is a touch screen panel is met by the touchscreen input device in the LCD display(124)(see: Shen(‘883), sec[0021]).
  -- Claim 12 recites subject matter that is in claim 1 above, as well as:
	1) the sensor comprising at least one of an image sensor, a lidar sensor, a radar sensor, or an ultrasonic sensor is met by the sensors including ultrasonic range finding device or radar(see: Shen(‘883), sec[0027]);
	2) the transceiver comprising a short-range wireless communication module or a long-range wireless communication module is met by the wireless network device(154) being capable of communicating with external data networks and computing devices(see: Shen, sec[0022]), which would have inherently constituted either of short or long range wireless communication capabilities.  For example, Shen teaches that the wireless network device(154) would have communicated with smartphone(170) via Bluetooth communication(see: Shen(‘883), sec[0030-0031]), which would have constituted short range communication capability.
  -- Claim 13 recites subject matter that is met in claim 1 above, as well as:
	1) the sensor comprises a front camera or an around view camera and the controller being configured to display the surrounding information in an around view is met by the cameras/sensors(158) of Shen(‘883), communicating with controller(148), thereby allowing the controller to display different camera views, including front camera, and around view cameras for providing views of various regions of the vehicle surroundings(see: Shen(‘883), sec[0027,0038]).
  -- Claim 14 recites a method that substantially corresponds to the apparatus of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 16 depends from claim 14, and recites a method that substantially corresponds to the apparatus of claim 3.  Therefore, claim 16 is met for the reasons as discussed in the rejection of claims 3 and 14 above.
  -- Claim 17 depends from claim 14, and recites a method that substantially corresponds to the apparatus of claim 4.  Therefore, claim 16 is met for the reasons as discussed in the rejection of claims 4 and 14 above.
  -- Claim 18 depends from claim 14, and recites a method that substantially corresponds to the apparatus of claim 5.  Therefore, claim 18 is met for the reasons as discussed in the rejection of claims 5 and 14 above. 
  -- Claim 19 depends from claim 14, and recites a method that substantially corresponds to the apparatus of claim 5.  Therefore, claim 19 is met for the reasons as discussed in the rejection of claims 6 and 14 above.
  -- Claim 22 depends from claim 14, and recites a method substantially corresponds to the apparatus of claim 13.  Therefore, claim 22 is met for the reasons as discussed in the rejection of claims 13 and 14 above.
Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al(Shen(‘883)) in view of Shen(‘955) and Daegeun et al(Daegeun) as applied to claims 1 and 14 above, and further in view of Ha et al(USPGPUB 2017/0355307).
  -- claim 2 recites subject matter that is met in claim 1 above, except for:
	1) the storage to store information on the detected available parking spaces, wherein the controller is configured to store available parking spaces searched based on the detection result of the sensor in the storage.
	Although not taught by Shen(‘883) in view of Shen(‘955), use of systems which perform storage or parking spaces, based on detected data pertaining to parking space availability is well known.  In related art, Ha teaches a parking assistance apparatus and vehicle, wherein, the vehicle includes processor(170), which detects short and long distance available parking spaces(S) based on information received from detected information from sensors pertaining to the area surrounding the vehicle(see: Ha, secs[0232-0235]).  As well, Ha teaches that the processor(170) stores photographed information on short distance environment around the vehicle, and also stores information on short distance available parking spaces(see: Ha, sec[0248]).  Furthermore, Ha teaches that the processor may provide data to the GUI, in a manner that displays graphic images designating available parking spaces, based on the sensed data from the sensor input(see: Ha, secs[0248-0254]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the processor(170) of Ha, including memory(140), for the purpose of storing available parking spaces as detected from surrounding environment sensors, since this would have helped to aid the system in finding, storing, and presenting viable parking spaces to an operator of the vehicle.  Furthermore, storing the parking spaces would allow a user to be aided in remembering previous spaces that were detected, but not initially selected, while determining whether or not to park a t other detected spaces.
  -- Claim 15 depends from claim 14, and recites a method that substantially corresponds to the apparatus of claim 2.  Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 2 and 14 above(see: Ha, sec[0248, lines 1-6]).
Claim(s) 8-10,21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al(Shen(‘833)) in view of Shen(‘955) and Daegeun et al(Daegeun) as applied to claims 1 and 14 above, and further in view of Tashiro et al(USPGPUB 2020/0346639).
  -- Claim 8 recites subject matter that is met in claim 1 above, as well as:
	1) the controller being configured to recognize surrounding obstacles is met by the cameras and sensors(158) of Shen, which are operatively connected to the controller(148) so as to provide additional information to the operator or autonomous parking system, so as to identify objects in the vicinity of the vehicle, so that the vehicle can stop prior to colliding with objects vehicle parking(see: Shen, sec[0027]).
	- Shen does not teach:
	1) the controller configured to recognize parking lines according to the detection result of the sensor and display them on the display.
	Although Shen does not specifically teach recognizing parking lines, Shen does teach the user of cameras, as part of the sensors system to recognize surrounding information pertaining to obstacles(see: Shen, sec[0027]).  In particular, Shen implies that the cameras are part of the sensors utilized to recognize parking lines, because Shen teaches that the rear view camera shows a vehicle parking space(as seen in figure 7), and wherein the controller(148) utilizes range finding sensors, in conjunction with the camera, and displays on the LDC(124), a display of the rear view camera, which shows white lines, including the distance(192cm) between the white lines of a parking space, so as to provide information to the system as to the width of the parking space between the detected white lines of the parking space(see: Shen(‘883), figure 7, sec[0038]).
	Use of systems which recognize parking lines according to the detection result of sensors is well known.  In related art, Tashiro et al(Tashiro) teaches a parking assistance device, including a vehicle control device(124), which includes a parking target candidate presentation unit(201).  The parking target candidate presentation unit(201) calculates space in which a vehicle can be parked, based on position of a white line of the parking space, obtained from a surrounding situation recognition sensor(125), and presents the space as a parking target candidate to a driver, displayed on a screen of a navigation system in an input output device(128)(see: Tashiro, sec[0032-0033]).
	Since the use of controllers which recognize parking lines, based on the results of sensors, so as to display the parking lines on a display is well known, as taught by Tashiro, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the functions of the parking target candidate presentation unit(201) and surrounding situation recognition sensor(125) of Tashiro, into the system of Shen(‘883), since Shen(‘883) already desires to determine viable parking spaces based on detected obstacles an width of potential parking spaces, as discussed above.  Therefore, incorporating the unit(201) and sensor(125) of Tashiro, into the system of Shen(‘883) would have enhanced the accuracy of detecting the parking lines, and presenting the lines on a display to an operator of the system.
  -- Claim 9 recites subject matter that is met in claim 1 above, except for:
	1) the controller being configured to generate an optimal parking route by determining a size of and a distance to the set target parking space. 
	Although not taught by Shen(‘883) and Shen(‘955), use of parking assistance systems which generate optimal parking routes based off of determined size and distance to a set target parking space is well known.  In related art, Tashiro et al(Tashiro) includes a parking assistance device, which includes a route candidate generation unit(301), wherein the route candidate generation unit(201) searches for a parking start position to a parking target position, and shapes a parking route based on the parking target position, and the obstacle and position of white lines obtained from a surrounding situation recognition sensor(125)(see: Tashiro, sec[0042]).  And wherein, when a route to the target position is found, the route is registered as a route candidate.  Furthermore, a route selection processing unit(305) selects the most optimal route, based on parking time calculation unit(204), such that a route parking time is minimized(see: Tashiro, sec[0048]).  As well, the optimal parking route being determined based on size of the parking space, is met by the route being calculated, based on a leaving route, which the vehicle can leave without contacting left and right obstacles next to the parking position(see: Tashiro, sec[0061]).
	Since the use of optimal route calculations based on size and distance to a set parking space is well known, as taught by Tashiro, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the route candidate generation unit(301), including route selection processing unit(305) of Tashiro, into the system of Shen(‘883), since this would have helped reduce parking time by selecting the most appropriate route to a desired parking space.
  -- Claim 10 recites subject matter that is met in claim 9 above, as well as:
	1) the controller being configured to perform autonomous driving so that the host vehicle moves to a corresponding position if the set target parking space is based on the space information received from the control server would have been met upon incorporating Shen(‘955) into Shen(‘883) as discussed in claim 1 above.  As discussed in claim 1, Shen(‘955) teaches a method and system of locating and managing parking spaces, wherein a central management module(20) comprising a database(21) and a communication module(22) that collects parking data within a geographic parking location in real time, and provides that information to vehicles and drivers that request parking information, such that parking data is displayed the data on a map in the electronic device of the driver(see: Shen(‘955), secs[0041-0044]).
	Furthermore, Shen(‘883) teaches that parking assistance service activates autonomous or semi-autonomous parking assistance to assist the operator in parking the vehicle(see: Shen(‘833), sec[0032]), wherein the controller(148) identifies available parking spaces via interfacing with an external parking system(not shown) through wireless network device(154), so as to receive data corresponding to locations of available parking spaces around relative locations of the vehicle(see: Shen(‘883), sec[0033]).
	Therefore, upon incorporating Shen(‘955) into Shen(‘883), it would have been obvious that the autonomous parking assist(see: Shen(‘883), sec[0031-0033]), would have teen activated based on target parking spaces that would have been received from the central management module(20) and database(21) of Shen(‘955).
  -- Claim 21 depends from claim 14, and recites a method that substantially corresponds to the apparatus of claim 8.  Therefore, claim 21 is met for the reasons as discussed in the rejection of claims 8 and 14 above.
  -- Claim 23 depends from claim 14, and recites a method that substantially corresponds to the apparatus of claim 9.  Therefore, claim 23 is met for the reasons as discussed in the rejection claims 9 and 14 above.
  -- Claim 24 depends from claim 14, and recites a method that substantially corresponds to the apparatus of claim 10.  Therefore, claim 24 is met for the reasons as discussed in the rejection of claims 10 and 14 above.
REMARKS:
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
	Applicant argues that the prior art of record does not meet the newly amended limitation, of the parking space information, detected by the sensor of the host vehicle, and received from a control server, and both being displayed in a different way from each other, at the same time.  The Examiner has introduced new prior art to Daegeun, which meets the newly amended claimed subject matter, as discussed in the art rejection above.  In view of this, the applicant’s arguments have been addressed, and therefore, are not deemed persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687